Per Curiam,
It was as far back as the year 1839 that the Cumberland Valley Railroad Company adjusted, settled and paid to the former owners of the land, oyer which the bridge or viaduct in question was erected, “ all damages occasioned by the construction or use of the said road and the bridge over the Susquehanna so far as the same runs through their lands.” For the occupancy and use of the land of the then owners for the purposes of the railroad, the defendant paid them $2,250. It is not, and it cannot be, questioned, that this was full compensation for all the acts done by the railroad company in taking the land and building the road over it on piers then erected. The present proceeding is an effort to compel the same company to make a second payment of damages to the present owners who have succeeded to the title of the owners at that day. The excuse for such an extraordinary attempt is that the company has filled up the land under the bridge and between the piers, and this, it is claimed, gives rise to another right to have damages for the mere user by the company for their own purposes of the same land for which full compensation was paid almost sixty years ago. It is only necessary to say that this filling occupies only land under the bridge, between the piers and within the width of the lawful right of way of all railroads. The use of the ground is such as is entirely within the discretion of the company and it is not of any moment that this particular use was not made at any earlier date. The lack of an exact description of the boundaries of the land taken is of no consequence so long as it does not exceed the width allowed by law. There is no abandonment of land which has been taken, to be presumed from a nonuser at the time of taking. All these principles have been definitely and repeatedly ruled by this *540court, and. they are entirely applicable to tbe present contention. The more recent cases in which they have been declared are Phila. & Read. R. R. Co. v. Obert, 109 Pa. 193; Pitts., Fort Wayne & Chic. Rwy. v. Peet, 152 Pa. 488; Pitts Junction Railway Co.’s Appeal, 122 Pa. 530; Philadelphia v. Ward, 174 Pa. 45. It is not necessary to repeat what was said in those cases. It is enough to know that they furnish a complete answer to the claim of the plaintiffs in the present case. Judgment affirmed.